Order entered November 8, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01229-CV

                               KALEI MERRILL, Appellant

                                             V.

     MITCHELL CURRY, MELINDA DEFELICE AND TAMIRA GRIFFIN, EACH
                INDIVIDUALLY AS DEFENDANTS, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-01827-2019

                                         ORDER
       Before the Court is appellant’s emergency motion to continue the briefing deadline and

reconsider the Court’s November 7, 2019 order denying appellant’s motion to abate. To the

extent appellant requests we vacate the November 7th order and grant the motion to abate, we

DENY the request. To the extent appellant seeks an extension to file her brief, we GRANT the

request and ORDER appellant’s brief be filed no later than November 21, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE